


ADDENDUM
TO
RECEIVABLES PURCHASE AGREEMENT
(Purchase Order and/or Over Advance Facility)
This Addendum to the Receivables Purchase Agreement dated December 7, 2015
(RP’), is made this day of December, 2015 by and between Marble Bridge Funding
Group, Inc. (“MBFG”) and Wave Systems, Corp. (“Seller”) and forms a part of the
RPA. All capitalized terms used in this Addendum and not otherwise defined in
this Addendum shall have the meanings given them in the RPA.
NOW THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereby agree as follows:
1.Advances. Seller agrees that all present and future amounts advanced by MBFG
under this Addendum or under the RPA shall constitute indebtedness of Seller to
MBFG, shall bear fees as outlined below and any other such fees or charges as
provided in this Addendum and the RPA, and shall be due and payable from Seller
to MBFG upon demand. All amounts due or to become due shall constitute
obligations secured by any and all collateral security now or hereafter granted
by Seller to MBFG.
2.    Terms. The $3,000,000 combined financing facility available to Seller by
MBFG shall be comprised of (i) the amounts financed through purchases of
qualified accounts receivable as described in the RPA, as amended herein and
(ii) the purchase order facility described below (the “PO Facility”). The
combined financing facility will be limited to a maximum borrowing of $500,000
until an investment bank, approved by MBFG has been retained by Seller to pursue
a sale or other strategic alternatives (l-Bank Milestone”)(it being understood
that GrowthPoint Partners is an acceptable investment bank for this purpose) if
Seller does not satisfy I-Bank Milestone within 14 days of initial funding by
MBFG, Seller will trigger an event of default and will be subject to Default
Fees outlined below in Section 9. If Seller does not receive an offer to license
or purchase one or more patents owned by the Seller or any of its subsidiaries
(IP Sale Milestone”) within 60 days of initial funding by MBFG, Seller will
trigger an event of default and will be subject to Default Fees outlined below
in Section 9. Additionally, if Seller is in default under the IP Sale Milestone,
the combined financing facility will be limited to qualified accounts receivable
only. The PO Facility is limited to $750,000. The term of the PO Facility is 9
months.
3.    PO Facility. On or after December 7, 2015, and subject to and in
accordance with this Addendum, its terms, conditions and covenants, MBFG may, in
its sole discretion, advance up to 70% of the face value of Seller’s qualified
purchase orders (“Purchase Order Advance”). Approval on Purchase Order Advances
will be dependent on compliance with the I-Bank Milestone and the IP Sale
Milestone in addition to at MBEG’s sole discretion. The face value of these
purchase orders shall he considered the “Face Amount”. These purchase orders
shall be from Eligible Obligors for work to be performed by Seller for which
Obligor will pay Seller according to the terms listed in the purchase order
(“Purchase Order”). Seller warrants, agrees and covenants that ( I) the proceeds
from these Purchase Order Advances by MBFG shall be used to pay vendors and/or
suppliers that will lead directly to the conversion of such Purchase Order into
an account receivable due and payable by Obligor and (2) that each Purchase
Order, within 45 days from MBFG’s advance, will be converted or paid by one of
the following (such selection to he made by MBFG): (a) conversion into an
accounts receivable advance, (b) payment out of Seller’s Specific Reserve, or
(c) a cash payment by Seller to MBFG. Seller shall pay 1.65% of the Face Amount
of the Purchase Order for each 15-day period until the Purchase Order Advance
and all fees are paid in full. Seller irrevocably authorizes MBFG, and MBFG
reserves the right to pay these amounts from the Seller’s Specific Reserve
Account,
4.    Facility Monitoring Fee. Seller shall pay a $850 per month facility
monitoring fee. Seller irrevocably authorizes MBFG, and MBFG reserves the right,
to pay these amounts from Seller’s Specific Reserve Account.
5.    IP Sale/Lien Release Fee. If Seller completes any sale or license of one
or more patents, jilter the date of this Agreement with gross proceeds greater
than $500,000, Seller may either payoff the combined financing facility or pay
MBFG a Lien Release Fee of 7.5% of gross proceeds on the sale.
6.    Due Diligence / Legal/ Document Fee. Seller shall pay MBFG $7,000 by
November 27 based upon MBFG now being complete with Due Diligence, Seller has
been approved and for legal fees associated with due diligence. In addition,
pursuant to the RPM,., Seller shall reimburse MBFG, on demand, for MBFG’s
additional reasonable legal expenses incurred in connection with the preparation
and negotiation of the RPA, this Addendum and all other contracts, instruments
and documents, including without limitation, warrants and security or pledge
agreements, plus the costs and expenses incurred by MBFG in connection with
perfecting its Liens against the Collateral, and confirming the priority of such
Liens.
7.    Warrant. As additional consideration for entering into this Addendum,
Seller shall issue to MBFG, and execute and deliver concurrent with the
execution of this Addendum a warrant in the form attached hereto as Exhibit “A”
(the “Warrant”).
8.    Success Fee. During the term of the Warrant, NIKO may, in its sole
discretion, exchange the Warrant for a success fee as further described in
Section 3 of the Warrant (the -Success Fee”). MBFG and Seller hereby acknowledge
and agree that Seller’s obligation to pay the Success Fee survives the
termination of the Agreement and UCC1 termination, however the Success Fee if
unpaid or the Warrant remains outstanding. Seller authorizes MBFG to refile a
subordinated CCC-1 with the Collateral as security for the obligation and MBFG
agrees to subordinate to a future senior secured lender.
9.    Default Fee. If there is an Event of Default as described in Section 13
below, pricing on the combined financing facility will increase by 1.0% per 30
days until cured. If there is an Event of Default on either the 1-Bank Milestone
or the 11’ Sale Milestone, MBFG will be paid $100,000 and an additional $50,000
each 30 days until cured,:
10.    Interpretation. In the event of any inconsistency between the terms of
this Addendum and the terms of any other instrument, document or agreement
entered into by and between Seller and MBFG, the terms most favorable to MBFG
shall control.
11.    Representation, Warranty and Covenant. Seller, and its officers and
directors in their respective capacity as Chief Executive Officer and Chief
Financial Officer, represent, warrant and covenant to MUG that all amounts
represented by Seller are to be used for working capital for Seller and that no
Event of Default has occurred and is continuing. Each party to this Addendum
warrants and represents to the other that it has full power and authority to
enter in this Addendum and the transactions contemplated hereunder, and to
perform all obligations hereunder and that this Addendum is valid, binding and
enforceable against such party in accordance with its terms.
12.    Additional Covenants. In addition to the covenants set forth in the RPA,
so loin), as any advance pursuant to this Addendum remains outstanding, Seller
will:
(a)    Financial Reporting. Deliver the following to MBFG, in form and detail
satisfactory to MBFG, which Seller warrants shall be accurate and complete in
all material respects:
(i)    Monthly Financial Statements. No later than thirty (30) days after the
end of each month, Seller’s balance sheet as of the end of such period, and
Seller’s income statement for such period and for that portion of Seller’s
financial reporting year ending with such period, prepared in accordance with
GAAP and attested by a responsible financial officer of Seller as being complete
and correct and fairly presenting Seller’s financial condition and the results
of Seller’s operations.
(ii)    Other Monthly Reports. No later than five (5) days after the end of each
month, an aging of Seller’s accounts receivable and accounts payable. No later
than ten (10) days after the end of each month, copies of Seller’s most recent
hank statements. No later than ten (10) days after the end of each month, a
report certified by the chief executive officer or the chief financial officer
of the Seller, describing in reasonable detail the gross sales actually billed
and earned by Seller during the calendar month most recently ended.
(iii)    Year-End Financials; Tax Returns. No later than one hundred twenty
(120) days after and as of such financial reporting year and for each financial
reporting year thereafter a complete copy of Seller’s audit report, which shall
include balance sheet, income statement, statement of changes in equity and
statement of cash flows for such year, prepared in accordance with GAAP and
certified by an independent certified public accountant selected by Seller and
satisfactory to MBFG. Such certification shall not be qualified or limited due
to a restricted or limited examination of any material portion of Seller’s
records or otherwise. No later than one hundred twenty 120) days after the end
of each year and within 5 days of filing a complete copy or Seller’s federal
income tax return and all supporting schedules and the complete federal income
tax return of any guarantor of Seller’s obligations under the RPA.
(iv)    Other Information. Such other financial reports, budgets (as updated),
sales projections, forecasts, reports operating plans, capitalization tables (as
updated) and information relating to equity and debt financings consummated
after the date of this Addendum (including post-closing capitalization table(s))
and other information as \IBFG may from time to time reasonably request.
(b)    Indebtedness. Not be indebted for borrowed money the deferred purchase
price of property, or leases that would be capitalized in accordance with GAAP,
or become liable as a surety guarantor accommodation party or otherwise for or
upon the obligation of any other person except:
(i)    indebtedness incurred for the acquisition of supplies or inventory on
normal trade credit, including furniture, fixtures and equipment;
(ii)    indebtedness of Seller under the RPA: and
(iii)    any other indebtedness of Seller (i) approved by MBFG; and (ii) where
the holder’s right to payment of such indebtedness, the priority of any lien
securing the same, and the rights of the holder thereof to enforce remedies
against Seller following default have been made subordinate to the MBFG’s Liens
and to the prior payment to MBFG of the Seller’s obligations to MBFG, either (A)
pursuant to a written subordination agreement approved by MBFG in its sole but
reasonable discretion or (B) on terms otherwise approved by MBFG in its sole,
reasonable discretion (“Subordinated Debt”) (provided that Seller shall not
repay, prepay, redeem or otherwise satisfy in any manner any Subordinated Debt,
except in accordance with the terms of any subordination agreement among.
Seller, MBFG and the holder(s) of such Subordinated Debt).
(c)    Liens. Not create, incur, assume or permit to exist any Lien, or grant
any other person a negative pledge, on any of Seller’s property, except as
approved in writing in advance by MBFG or in respect of leases of furniture
fixtures or equipment.
(d)    Dividends. Not pay any dividends or purchase, redeem or otherwise acquire
or make any other distribution with respect to any of Seller’s capital stock.
13.    Events of Default. In addition to those listed in the RPA the occurrence
of any one of the following shall constitute an Event of Default under this
Addendum: (i) Seller fails to pay or perform any of its obligations under this
Addendum as and when due, (ii) there shall be commenced by or against Seller any
voluntary or involuntary case under the United States Bankruptcy Code, any
assignment for the benefit of creditors or appointment of a receiver or
custodian for any of its assets, attachment, lien, garnishment is issued against
Seller, or Seller is generally not paying its debtors as they become due, (iii)
Seller delivers any document financial statement, schedule or report to MBFG
that is false or incorrect in any material respect, or (iv) any representation
or warranty made in this Addendum by Seller proves to have been false or
misleading when made, or (v) the PO Facility limit is exceeded, or (vi) there is
any outstanding balance On the PO Facility after termination of the PO Facility,
or (vii) Seller is not in compliance with the I-Bank Milestone, or (viii) Seller
is not in compliance with the IP Sale M Milestone.
14.    Cross-Default. A default by Seller in payment or performance in any
obligation, howsoever arising, to MBFG shall be a default under each and every
other obligation instrument document, note and agreement between Seller and
MBFG.
15.    Remedies Upon Default. Upon the occurrence of any Event of Default
without limiting any other remedies available to MBFG under law or equity, all
obligations shall immediately become due and payable and MBFG 0) shall be
entitled to all rights and remedies as are provided in this Addendum, the -RP.\
or under California law, and (ii) may proceed against Seller or any guarantor
directly without any obligation to proceed against the Seller or any collateral.
After the occurrence or an Event of Default, MI3FG may apply any payments to any
of the credit facilities referenced herein, as it deems appropriate, despite any
contrary instructions which it may have received.
16.    No Third Party Beneficiaries. This Addendum is made only for the benefit
of Seller and MBFG and their successors and assigns and may not be relied upon
by any other third party.
17.    Miscellaneous. This Addendum may only be amended in writing signed by MKG
and Seller. This Addendum shall be governed by the laws of the state of
California. Seller hereby irrevocably submits to the jurisdiction of any
California State or Federal Court sitting in Contra Costa or Santa Clara
Counties in any action of proceeding arising out of or relating to this
Addendum, or any other agreements associated with this Advance Addendum. This
Addendum may be executed in counterparts delivered by telefacsimile, all of
which, when taken together, shall constitute one and the same original document.
Headings to the Sections of this Addendum are for reference only and shall not
be used for construing or interpreting the semis and conditions ‘et forth in
this Addendum. DEBTOR HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT OR
PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT.
18.    Attorneys’ Fees. Seller shall pay to MBFG immediate upon demand or from
Seller’s reserve account all reasonable fees and expenses of attorney and other
professionals that MBFG incurs in enforcing this agreement or any other
agreement executed in connection herewith, protecting or enforcing its interest
in the collateral or foreclosing on the collateral.
[Signature page follows]


IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
above written.
Wave Systems, Corp.

a corporation
By         

Name:    William M. Solms

Title:    President and CEO
Marble Bridge Funding Group, Inc.

a corporation
By:         

Name:    Paul Candau

Title:    President and CEO


EXHIBIT A
Form of Warrant


ASSIGNMENT OF ACCOUNTS RECEIVABLE
Dated as of December 7, 2015, Wave Systems Corp. (“Assignor”) and Marble Bridge
Funding Group, Inc. (“Assignee”), for value received, receipt of which is hereby
acknowledged, hereby agree as follows:
1.    In accordance with Assignment of Claims Act of 1940, 31 U.S.C. 15 (the
“Act”), and Uniform Commercial Code, the Assignor hereby transfers and assigns
to Assignee, a financing institution, all of the Assignor’s right, title and
interest in all amounts now due and to become due under the Assignor’s Invoices,
Accounts Receivable and Purchase Orders (Contract”), with each such transfer and
assignment being part of one integrated financing transaction.
2.    Power of Attorney. The Assignor hereby authorizes and directs any and all
parties which owe money to Assignor to make all payments under such Contract
directly to the Assignee at the address specified in Section 3 below by check or
other order payable to the order of the Assignee, and constitutes and appoints
the Assignee as its true and lawful attorney-in-fact, irrevocable, as a power
coupled with an interest with full power of substitution, in its name or in the
name of the assignor or otherwise, to ask, require, demand and receive any and
all such moneys due or to become due under the contract, and to endorse the name
of the Assignor to any checks, drafts or other orders for payment of money
payable to the Assignor, and in the name of the Assignor or otherwise, to
correct and sue for in any court for money due or to become due under such
Contract or any part thereof, and to withdraw or settle any claims, suits or
proceedings pertaining to or arising with respect to the Assignor.
3.    Authority for Payments. The Assignor hereby authorizes and directs the
disbursing officer in such Accounts Receivable, or his successor, or any other
department or officer of any company which owes money to Assignor to pay the
Assignee, or to its successors or assigns, any moneys due or to become due under
the Accounts Receivable to:
Wave Systems Corp.

Marble Bridge Funding Croup, Inc.

P.O. Box 8195

Walnut Creek, CA 94596

Attention: Operations
or should be wired to Wells Fargo Bank - San Francisco, CA. in accordance with
the wire transfer instructions set forth below:
Wells Fargo Bank

San Francisco, CA 94104

ABA# 121000248

A/C# 4125502302

Attention: Marble Bridge Funding Group, Inc.
4.    Payment in trust. The Assignor agrees that, if any payment shall be made
to the Assignor, it will receive and hold the same in trust for the Assignee and
will forthwith, upon receipt, deliver the same to the Assignee in kind.
5.    Governing Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of California.
6.    Counterparts. This Agreement may he executed in two or more counterparts
(and by different parties in separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed and delivered by their respective duly authorized officers or agents as
of the date first written above.
Wave Systems Corp.

a Delaware corporation
By:
_______________________________


Name:
William M. Solms


Title:
CEO


Address:
480 Pleasant Street



Lee, MA 01238



ATTEST:


Marble Bridge Funding Group, Inc. 
a corporation
By: _______________________________
Name: Cal McGinnis
Title: Operations Analyst 

By: _______________________________
Name: Paul Candau
Title: President and CEO
Address: 1440 Maria Lane, Suite 210 
   Walnut Creek, CA 94596



INTELLECTUAL PROPERTY SECURITY AGREEMENT
This INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of December 7,
2015 by and between MARBLE BRIDGE FUNDING GROUP, INC., a California corporation
(“Lender”), and WAVE SYSTEMS CORP., a Delaware corporation (the “Grantor”).
RECITALS
Lender has agreed to make certain advances of money and to extend certain
financial accommodations to Grantor in the amounts and manner set forth in that
certain [Loan and Security Agreement] by and between Lender and Grantor dated on
or about the date hereof and as amended from time to time (the “Loan
Agreement”). Capitalized terms used herein have the meaning assigned in the Loan
Agreement. Lender is willing to make the financial accommodations to Grantor,
but only upon the condition, among others, that Grantor shall grant to Lender a
security interest in all of Grantor’s right title, and interest in, to and under
all of the Collateral whether presently existing or hereafter acquired,
including all of its intellectual property.
NOW, THEREFORE, Grantor agrees as follows:
AGREEMENT
To secure performance of Grantor’s obligations under the Loan Agreement, Grantor
grants to Lender a security interest in all of Grantor’s right, title and
interest in Grantor’s intellectual property (including without limitation those
copyrights, patents and trademarks listed on Exhibits A, B and C hereto),
including without limitation all proceeds thereof (such as, by way of example
but not by way of limitation, license royalties and proceeds of infringement
suits). This security interest is granted in conjunction with the security
interest granted to Lender under the Loan Agreement. Each right, power and
remedy of Lender provided for herein shall not preclude the simultaneous or
later exercise by Lender of any or all other rights, powers or remedies.
[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF,, the parties have caused this Intellectual Property Security
Agreement to be duly executed as of the first date written above.
Address of Grantor:
480 Pleasant Street
Lee, MA 01238
WAVE SYSTEMS CORP.
By: _______________________________
Name: William Solms
Title: President and CEO


Address of Lender:
1440 Maria Ln #2109
Walnut Creek, CA 94596
MARBLE BRIDGE FUNDING GROUP, INC.
By: _______________________________
Name: Paul Candau
Title: President and CEO



EXHIBIT A
Copyrights
lf None, check this box:
Title
Registration Number
Registration Date
Scrabmis Source Code
TXu00 1920265
2014-09-08
DititzatFTO
PRE000000057
2006-01-23



EXHIBIT B
Patents
lf-None, cheek this box:
Title
Application No./
Patent Number
Application Date/
Issue Date
Security systems and methods for social networking
13/295,686 /
9,047,489
June 2, 2015
Security systems and methods for encoding and decoding digital content
13/6.10,636 /
9,043,866
May 26, 201.5
Security systems and methods for encoding and decoding digital content
13/610,657 /
9,015,857
April 21, 2015
Public cryptographic control unit and system therefor
09/313,295 /
6,449,720
September 10, 2002
Secure communication system with cross linked cryptographic codes
08/488,624 /
5,671.283
September 23, 1997
Encrypted data package record for use in remote transaction metered data system
08/488,494 /
5,615,264
March 25, 1997
System method and apparatus for authenticating an encrypted signal
08/011,883 /
5,351,293
September 27, 1994
Device Identification Scoring
14/066870
March 26, 2015
Security Systems And Methods For Encoding And Decoding Digital Content
13/610657
May 16, 2013
Security Systems And .N4ethods For Encoding And Decoding Digital Content
13/610636
May 16, 2013
Security Systems and Methods for Social Networking
13/295686
May 16, 2013
System and method for providing a secure environment for performing conditional
access functions for a set top box
11/342766
July 1.9, 2007
Methods and systems for promoting security in a computer system employing
attached storage devices
7,036,020
April 25, 2006
Methods and systems for promoting security in a computer system employing
attached storage devices
7,426,747
September 16, 2008
Method and system for user and group authentication with pseudoanonymity over a
public network
09/906375
January 16, 2003
Method and system for secure communications over a communications network
10/223201
December 4, 2003
Method and system for electronically signing and processing digital documents
10/299511
April 24, 2003
Systems and methods for digital evidence preservation, privacy, and recovery
8,886,958
November 11, 2014
Method and system for conditional installation and execution of services in a
secure computing, environment
09/855898
January 22, 2004
Cryptographic data security system and method
10/010995
July 4, 2002
System and method for managing trust between clients and servers
10/015201
August 8, 2002
Method and system for using a trusted disk drive and alternate master boot
record for integrity services during the boot of a computing platform
11/966316
July 2, 2009
Methods and systems for measuring trustworthiness of a self protecting drive
13/046425
September 13, 2012



EXHIBIT C
Trademarks
If None, check this box:
Description
Serial Number
Registration Number
Filing Date /
Registration Date
@@
85748806
 
October 9, 2012
EMBASSY
85797541
4350318
December 7, 2012
WAVE
85497396
4267014
December 16, 2011
SCRAMBLS
85480388
4203741
November 23, 2011
NETPASS
78027983
 
September 27, 2000*
ENVOY
77821664
 
September 8, 2009
SMARTSAFE
76448814
2763874
September 12, 2002
SMARTSIGNATURE
76448700
2736471
September 12, 2002*
SMARTSAFE
76156288
 
October 30, 2000*
SMARTSIGNATURE
76156224
2629140
October 30, 2000*
ENSURING THE INTEGRITY OF DIGITAL
76156204
 
October 30, 2000*
CONTRACTS SIGNONLINE
75765473
2753415
August, 27, 1.999*
CHARITYWAVE
75734709
2456184
June 23, 1999*
WAVEDIRECT
75718249
 
June 1,1999*
WAVEDIRECT
75716995
2411397
June 1,1999*
EMBASSY
75611526
2579157
December 23, 1998
EMBASSY
75611525
2386447
June 23, 1997*
CREDIT CHIP
75312749
 
June 23, 1997*
WAVE
75301059
2731459
June 2, 1997
CREDIT CHIP
75040645
 
January 5, 1996*
WAVENET
74478596
2012242
January .12, 1994*
DATAWAVE
74478595
 
January 12, 1994*
WAVEMETER
74478594
2030518
January 12, 1994*

*Indicates dead/cancelled/abandoned trademarks



1